Title: [April 1768]
From: Washington, George
To: 




April 1st. At home with Mr. Crawford.

   
   
   William Crawford’s visit was not purely social. By the fall of 1767 GW had concluded that because the Pennsylvania-Maryland boundary line (Mason and Dixon’s Line) would soon be completed, and because western expansion (temporarily barred by the Royal Proclamation of Oct. 1763) would soon be at least partially opened up by a treaty with the Indians, the time was ripe for acquiring some parcels of choice land in western Pennsylvania and the Ohio Valley. GW wrote to Crawford (17 Sept. 1767, DLC:GW), who had settled the year before at Stewart’s Crossing on the Youghiogheny River (butterfield [1]C. W. Butterfield, ed. The Washington-Crawford Letters. Being the Correspondence between George Washington and William Crawford, from 1767 to 1781, Concerning Western Lands. Cincinnati, 1877., vii), and proposed a partnership for taking up land. Crawford quickly replied that he would “heartly imbrass your Offer upon the Terms you proposed,” and went on to sketch out the prospects, necessary procedures, and possible problems that the two land hunters might encounter (29 Sept. 1767, DLC:GW). Crawford’s appearance at Mount Vernon, allowing land discussions which were spread over a six-day period, was GW’s first opportunity to confer personally with his man in the field.



 


2. Rid to Muddy hole—Doeg Run & the Mill. Mr. Crawford went to Alexandria.
 


3. Went to Pohick Church & returnd to Dinner. Mr. Crawford returnd in the Afternoon.
 



4. Fox hunting with Messrs. Chichester, the Triplets, Manley, Posey, Peake & Adams. Never started a Fox—but did a Deer.


   
   Abednego Adams (1721–1809), originally of Charles County, Md., married Mary Peake, a sister of Humphrey Peake. They appear to have settled for a time on land in the fork of Little Hunting Creek which Adams’s wife inherited from her father in 1761.



 


5. At home with Mr. Crawford. Mr. Campbell came here & dined, Mrs. Washington, Miss B. Ramsey & Patcy Custis went to Belvoir & returnd.


   
   As an agent for the Alexandria partnership of Carlyle & Adam, Matthew Campbell (d. 1782) had come to Mount Vernon to pay GW £121 11s. 9½d. for wheat purchased from him during the past six months (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 271).



 


6. Mr. Crawford set of home, and we (together w. Miss Betcy Ramsay) went up to Alexa. to a Ball.


   
   GW had given Crawford £20 on the previous day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269).



 


7. We returnd from Alexandria thro Snow.
 


8. At home alone. Except with Price the Bricklayer who has been here since Tuesday.


   
   In 1767 Thomas Price was asked by the Truro vestry to inspect the work at the still unfinished Falls Church building, around which the town of Falls Church later developed (Truro Vestry Book, 116, DLC). Several years later GW bought “a Bricklayer named Isaac Web” from Thomas Price for £30 Maryland currency (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 106).



 


9. Fox hunting with the two Triplets Mr. Peake & Mr. Manley. Started, but catchd nothing.
 


10. At home alone.
 


11. Planting out Grape Vines according to M[e]m[orandum]. Mrs. Posey dined here and Mr. Alexander & Mr. Edwd. Payne Supd. & lodgd.


   
   Edward Payne served with GW as a vestryman of Truro Parish 1765–74. When Payne contracted with the parish in 1766 to build a chapel of ease (later called Payne’s Church) for the parishioners in the northwest corner of the parish, GW was appointed to the building committee (slaughter [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 22, 50).



 


12. Payne and Alexander went away after Breakfast. And Miss Tracy Digges & her sister Betty came in the Aftern. Rid to Muddy hole Doeg R. & Mill.



   
   Theresa Digges (b. 1744) and Elizabeth Digges (1743–1845) were the two eldest daughters of William and Ann Digges of Warburton Manor.



 


13. At home. The Miss Digges here. In the Afternoon Mr. Chichester came.
 


14. Fox hunting with Mr. Chichester Captn. Posey Messrs. Triplet Peake & Adams. Startd but catchd nothing. Posey & Adams dind here as did Mr. Digges.
 


15. At home. Mr. Digges & his daughters went away after breakfast.
 


16. At home alone. In the Evening went into the Neck.
 


17. Went to a Church & returnd to Dinner.
 


18. Went to Court and returnd in the Evening.
 


19. Measurd the Field designd for Corn at the Mill, and Doeg Run this year.
 


20. At home alone all day.
 


21. Rode to Muddy hole Doeg Run and Mill Plantns.—at the first & last of wch. just began to check Corn Gd. Mr. Stedlar came here.
 


22. At home all day. Mr. Stedlar here.
 


23. At home all day again. Mr. Stedlar still here.
 


24. Mr. & Mrs. Peake & their daughter dined here as also did Mr. Stedlar.


   
   Humphrey Peake of Willow Spring married Mary Stonestreet, daughter of Butler Stonestreet (d. 1755) of Prince George’s County, Md. The Stonestreet home, Exeter, was on Piscataway Creek, which emptied into the Potomac almost directly across from Mount Vernon. Of the two daughters of Humphrey and Mary Peake, this is probably the elder, Ann Peake (d. 1827), often referred to in the diaries as “Nancy.”



 


25. Went to Muddy hole, Doeg Run & Mill before Dinner, & into the Neck afterwards.
 



26. Set of for Williamsburg with Mrs. Washington, Jacky & Patcy Custis & Billy Bassett. Lodgd. at Mr. Lawsons.


   
   GW may have originally planned to combine this visit to Eltham and Williamsburg with attendance at a session of the House of Burgesses which, although scheduled to open on 1 May, had met from 31 Mar. to 16 April (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 138, 140, 175–77). Billy is William Bassett (1760–1774), eldest son of Mrs. Washington’s sister Anna Maria Dandridge Bassett and Col. Burwell Bassett of Eltham. The Washingtons probably stayed at the home of Thomas Lawson, who ran John Tayloe’s ironworks on Neabsco Creek, Prince William County, from which GW bought some bar iron in 1761 (ViHi: Tayloe Papers; Lawson to GW, 28 June 1761, ICHi).



 


27. Reachd Fredericksburg.
 


28. Stayed there all day at Colo. Lewis.
 


29. Proceeded on our Journey and reached Hubbards Ordy. in Comy. with Colo. Lewis & Mr. Dick.


   
   Benjamin Hubbard, who died about 1780, was one of a group of Quakers who moved from Pennsylvania to settle in Caroline County in the 1730s. Hubbard later embraced the established church and served as a Caroline County justice 1754–60. Hubbard’s ordinary, located about 37 miles southeast of Fredericksburg in lower Drysdale Parish, was his base of operations for an extensive mercantile business in the Mattaponi River valley from 1756 to 1780. GW had stayed at Hubbard’s as early as 1759, when he and his new bride apparently made a trip from the White House to Fredericksburg, possibly to visit the mother of the bridegroom (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 52, 55; campbell [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 175–76, 347, 392, 412).



 


30. Breakfasted at Todds Bridge—dind at Claibornes & came to Colo. Bassetts.


   
   From Todd’s Bridge on the Mattaponi River, GW’s party followed his regular route through King William County to a fork in the road just beyond King William Court House. Although on previous trips GW chose the south fork, which crossed the Pamunkey River at Williams’ ferry near the White House, the party now took the east fork, remaining on the main road to arrive at Sweet Hall, the home of Thomas Claiborne, which lay on the Pamunkey River opposite New Kent County. About nine miles beyond Sweet Hall was Col. Burwell Bassett’s home, Eltham, which he inherited as the eldest surviving son of his father, William Bassett (1709–c.1743).



   
   GW today paid a Dr. Lee, possibly Arthur Lee, £2 3s. 9d. for Patsy Custis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269; see main entry for 6 July 1768).



